          Case 3:20-cv-04636-WHA Document 12 Filed 07/29/20 Page 1 of 2




1    VANESSA R. WALDREF (D.C. Bar No. 989692)
     Vanessa.R.Waldref@usdoj.gov
2    Environmental Defense Section
3    Environment & Natural Resources Division
     United States Department of Justice
4    4 Constitution Square
     150 M Street, NE
5    Washington, D. C. 20002
6    Telephone (202) 514-2741
     Facsimile (202) 514-8865
7
     Attorney for Defendant
8
9                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11
     AMERICAN RIVERS, AMERICAN
     WHITEWATER, CALIFORNIA TROUT,                 Case No. 3:20-cv-04636-JSC
12
     and IDAHO RIVERS UNITED,
13                                                 NOTICE OF APPEARANCE ON
                           Plaintiffs,             BEHALF OF DEFENDANTS
14
15                  v.
16   ANDREW R. WHEELER, in his official
17   capacity as the Administrator of the United
     States Environmental Protection Agency,
18   and the UNITED STATES
     ENVIRONMENTAL PROTECTION
19   AGENCY,
20
                           Defendants.
21
22          Please enter the appearance of Vanessa R. Waldref as counsel in the above
23   captioned case for the Defendants. My address and contact information are as follows:
24
25
26
27
28


                                                                        NOTICE OF APPEARANCE
                                                                    CASE NO. 3:20-cv-04636-JSC
          Case 3:20-cv-04636-WHA Document 12 Filed 07/29/20 Page 2 of 2




 1
 2 MAILING ADDRESS                            OVERNIGHT ADDRESS (not to be used
                                              for regular U.S. Mail)
 3
 4 Vanessa R. Waldref                         Vanessa R. Waldref
   U.S. Department of Justice                 U.S. Department of Justice
 5 Environment & Natural Resources Division   Environment & Natural Resources Division
   Environmental Defense Section              Environmental Defense Section
 6 P.O. Box 7611                              4 Constitution Square
 7 Washington, D.C. 20026-3986                150 M Street, NE
                                              Washington, D.C. 20002
 8 TELEPHONE (202) 514-2741
   FACSIMILE (202) 514-8865
 9 E-MAIL Vanessa.R.Waldref@usdoj.gov
10
    Respectfully submitted,
11
12   Date: July 29, 2020

13
14                                                /s Vanessa R. Waldref
15                                      VANESSA WALDREF (D.C. Bar No. 989692)
                                        U.S. Department of Justice
16                                      Environment & Natural Resources Division
                                        Environmental Defense Section
17
                                        4 Constitution Square
18                                      150 M Street, NE
                                        Washington, D.C. 20002
19                                      Telephone (202) 514-2741
                                        Facsimile (202) 514-8865
20
21                                      Attorney for Defendants

22
23
24
25
26
27
28


                                                                      NOTICE OF APPEARANCE
                                                                  CASE NO. 3:20-cv-04636-JSC
